DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits. Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatraman et al. (US 9392417 B1).
Regarding claim 1, Venkatraman teaches a method for power-efficient location tracking, the method comprising: 
storing, by a first device (e.g. device 309), a first set of location data (Fig. 2, position/motion data 226 in memory 214) associated with a first segment mapping of a route, wherein the stored first set of location data is collected by the first device according to a group processing task (col. 15, lns. 24-27: “switch…positioning functions to the device among the mobile devices 308 and 309 which is likely to have stronger transceivers and or better capabilities for performing positioning functions”; see also col. 15, lns. 37-40 and col. 16, lns. 5-13; Examiner understands this to mean that the positioning activity may switch from a second device (e.g. device 308) to a first device (e.g. device 309), i.e. the first device (309) collects and stores location data); 
receiving, by the first device (e.g. device 309) from at least one second device (e.g. device 308), at least one second set of location data associated with at least one second segment mapping of the route, wherein the received at least one second set of location data is collected by the at least one second device according to the group processing task (col. 13, lns. 44-51 and col. 14, lns. 22-34: obtain floor map and/or assistance/map data by device 308 and share with mobile device 309); and 
mapping, based on combining the collected first set of location data and the received at least one second set of location data, a complete route including the first segment mapping of the route and the at least one second segment mapping of the route (Fig. 3: route of travel 320; Although the route is determined before start of travel, the device(s) obtain location data as the route is being traveled (e.g. col. 5, ln. 40; col. 13, lns. 44-51; col. 14, 12-45). Therefore, Examiner understands that location data for the “complete route” is mapped, using data collaboratively collected by first and second devices, once the destination is reached).  
Regarding claim 3, Venkatraman teaches the method of claim 1, and Venkatraman also teaches: 
determining, for the first device, a first individual criterion (at least col. 6, lns. 2-6: availability criterion; col. 11, lns. 6-8: battery life criterion; col. 13, lns. 53-55, col. 13, ln. 65 – col. 14, ln. 1, col. 14, lns. 13-15, col. 15, lns. 26-27, lns. 39-40: activity criteria at different points along the route; col. 15, lns. 48-52, col. 15, ln. 59 – col. 16, ln. 17: device criteria); 
determining, for the at least one second device, at least one second individual criterion (at least col. 6, lns. 2-6: availability criterion; col. 11, lns. 6-8: battery life criterion; col. 13, lns. 53-55, col. 13, ln. 65 – col. 14, ln. 1, col. 14, lns. 13-15, col. 15, lns. 26-27, lns. 39-40: activity criteria at different points along the route; col. 15, lns. 48-52, col. 15, ln. 59 – col. 16, ln. 17: device criteria); and 
in response to the determined first individual criterion being the same as the determined at least one second individual criterion, establishing a schedule to evenly distribute the group processing task between the first device and the at least one second device (col. 15, lns. 59-61: subsystems on both devices may be activated/deactivated based on criteria; col. 13, ln. 65 – col. 14, ln. 1: deactivate the GNSS receiver of both devices if GNSS is not a required activity at the present point along the route). 
Regarding claim 4, Venkatraman teaches the method of claim 1, and Venkatraman also teaches: 
determining, for the first device, a first individual criterion (at least col. 6, lns. 2-6: availability criterion; col. 11, lns. 6-8: battery life criterion; col. 13, lns. 53-55, col. 13, ln. 65 – col. 14, ln. 1, col. 14, lns. 13-15, col. 15, lns. 26-27, lns. 39-40: activity criteria at different points along the route; col. 15, lns. 48-52, col. 15, ln. 59 – col. 16, ln. 17: device criteria); 
determining, for the at least one second device, at least one second individual criterion (at least col. 6, lns. 2-6: availability criterion; col. 11, lns. 6-8: battery life criterion; col. 13, lns. 53-55, col. 13, ln. 65 – col. 14, ln. 1, col. 14, lns. 13-15, col. 15, lns. 26-27, lns. 39-40: activity criteria at different points along the route; col. 15, lns. 48-52, col. 15, ln. 59 – col. 16, ln. 17: device criteria); and 
in response to the determined first individual criterion being different from the determined at at least col. 15, lns. 24-27: “switch…positioning functions to the device among the mobile devices 308 and 309 which is likely to have stronger transceivers and or better capabilities for performing positioning functions”; see also col. 15, lns. 37-40: “better suited”; and col. 16, lns. 5-13: transfer scheduled activities from a mobile device with low battery to another device with sufficient battery).  
Regarding claim 5, Venkatraman teaches the method of claim 1, and Venkatraman also teaches: 
determining, for the first device, a first target polling interval (col. 13, lns. 20-28 and col. 14, lns. 12-15: “activities may be determined for points [A,] B, C, and D, as well as, for additional points in between these specifically identified points”; col. 14, lns. 21-26: activate GNSS receiver and/or otherwise obtain map data at point C; col. 10, ln. 67 – col. 11, ln. 2: activities determined based on required frequency of sensor readings); 
in response to polling, by the first device, at a first scheduled interval that is less than the determined first target polling interval, collecting the first set of location data associated with the first segment mapping of the route (col. 13, lns. 46-51: obtaining a floor plan activity is assigned to only mobile device 308 (“second device”) while the related subsystems of mobile device 309 (“first device”) are deactivated; and subsequently col. 15, lns. 24-27: “switch…positioning functions to the device among the mobile devices 308 and 309 which is likely to have stronger transceivers and or better capabilities for performing positioning functions”; see also col. 15, lns. 37-40 and col. 16, lns. 5-13; Examiner understands this to mean that the positioning activity may switch from a second device (e.g. device 308) to a first device (e.g. device 309), i.e. the first device (309) collects and stores location data at a lower interval than targeted for the route); and 
replacing, by the first device, a remaining set of location data associated with mapping the complete route, based on the received at least one second set of location data from the at least one second device (col. 13, lns. 44-51 and col. 14, lns. 22-34: obtain floor map and/or assistance/map data by device 308 (“second device”) and share with mobile device 309 (“first device”)).  
Regarding claim 6, Venkatraman teaches the method of claim 1, and Venkatraman also teaches collecting, by the first device, the first set of location data at a first scheduled polling interval that is out-of-phase with a second scheduled polling interval associated with the at least one second set of location data collected by the at least one second device (col. 4, lns. 45-55: activating subsystems in only one of the devices at a time (“out-of-phase”) in order to conserve battery power, reduce redundant processing, optimized usage of resources, etc.; for example, col. 13, lns. 44-51: device 308 obtains a floor map at point A of route 320 while the positioning subsystems of device 309 are deactivated; col. 14, lns. 29-32: device 308 activates positioning subsystems at point C of route 320 while the positioning subsystems of device 309 are deactivated; additionally, col. 15, lns. 24-27, lns. 37-40, and col. 16, lns. 5-12: should it be determined that device 309 becomes better suited than device 308 to perform the positioning task, the task may be switched/reassigned to device 308 and the related subsystems of device 309 deactivated).
Regarding claim 7, Venkatraman teaches the method of claim 1, and Venkatraman also teaches that the group processing task further comprises: 
in response to connecting the first device and the at least one second device, forming a device group to facilitate data transmission and coordination associated with performing global positioning system (GPS) tracking (col. 6, lns. 18-23 and lns. 53-61; col. 11, lns. 23-25: handshaking among devices); 
generating a polling schedule to distribute the group processing task across the formed device group (col. 6, lns. 53-61), wherein the generated polling schedule is based on a number of devices in the formed device group (col. 6, lns. 44-61: initially manage activities between two devices and later, after a third device is discovered, manage activities among three devices), a first criterion of the first device, and at least one second criterion of the at least one second device (at least col. 15, lns. 24-27: “switch…positioning functions to the device among the mobile devices 308 and 309 which is likely to have stronger transceivers and or better capabilities for performing positioning functions”; see also col. 15, lns. 37-40: “better suited”; and col. 16, lns. 5-13: transfer scheduled activities from a mobile device with low battery to another device with sufficient battery); and  
P201802175US01Page 30 of 35dynamically modifying the generated polling schedule based on detecting at least one change in the number of devices in the formed device group, the first criterion of the first device, and the at least one second criterion of the at least one second device (at least col. 15, lns. 24-27: “switch…positioning functions to the device among the mobile devices 308 and 309 which is likely to have stronger transceivers and or better capabilities for performing positioning functions”; see also col. 15, lns. 37-40: “modify allocation of activities…one of the devices would be better suited”; col. 16, lns. 5-13: transfer scheduled activities from a mobile device with low battery to another device with sufficient battery).  
Regarding claim 8, Venkatraman teaches the method of claim 7, and Venkatraman also teaches that the first criterion of the first device and the at least one second criterion of the at least one second device are selected from the group consisting of a GPS accuracy criterion and a battery life criterion (col. 16, lns. 5-13: transfer scheduled activities from a mobile device with low battery to another device with sufficient battery).  
Regarding claim 9, Venkatraman teaches the method of claim 7, and Venkatraman also teaches that detecting the at least one change in the number of devices in the formed device group further comprises: in response to detecting another device within a proximity of the formed device group, dynamically connecting the detected another device to actively contribute to the group processing task associated with performing GPS tracking (col. 6, lns. 44-61: “for positioning activities…a second mobile device were to join…the controller may manage activities…among the first mobile device, the second mobile device, and the automobile’s navigation system).  
Regarding claim 10, Venkatraman teaches the method of claim 7, and Venkatraman also teaches in response to detecting a link breakage between the first device and the at least one second device, increasing a first scheduled polling interval associated with the first device sharing in the group processing task for performing GPS tracking to a first target polling interval associated with the first device individually performing GPS tracking (col. 15, lns. 53-58: if/when a device becomes unavailable or undetectable by controller 211, the controller is configured to dynamically create a new set of activities and/or modify an existing set of activities and allocate these among the devices that remain available; in the example of two mobile devices (308 and 309), if one of them should become unavailable, then all positioning would necessarily be allocated to the remaining device).  
Regarding claim 11, Venkatraman teaches a computer system for power-efficient location tracking, comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories (col. 10, lns. 5-28), wherein the computer system is capable of performing a method comprising: 
storing, by a first device (e.g. device 309), a first set of location data (Fig. 2, position/motion data 226 in memory 214) associated with a first segment mapping of a route, wherein the stored first set of location data is collected by the first device according to a group processing task (col. 15, lns. 24-27: “switch…positioning functions to the device among the mobile devices 308 and 309 which is likely to have stronger transceivers and or better capabilities for performing positioning functions”; see also col. 15, lns. 37-40 and col. 16, lns. 5-13; Examiner understands this to mean that the positioning activity may switch from a second device (e.g. device 308) to a first device (e.g. device 309), i.e. the first device (309) collects and stores location data); 
receiving, by the first device (e.g. device 309) from at least one second device (e.g. device 308), at least one second set of location data associated with at least one second segment mapping of the route, wherein the P201802175US01Page 31 of 35received at least one second set of location data is collected by the at least one second device according to the group processing task (col. 13, lns. 44-51 and col. 14, lns. 22-34: obtain floor map and/or assistance/map data by device 308 and share with mobile device 309); and 
mapping, based on combining the collected first set of location data and the received at least one second set of location data, a complete route including the first segment mapping of the route and the at least one second segment mapping of the route (Fig. 3: route of travel 320; Although the route is determined before start of travel, the device(s) obtain location data as the route is being traveled (e.g. col. 5, ln. 40; col. 13, lns. 44-51; col. 14, 12-45). Therefore, Examiner understands that location data for the “complete route” is mapped, using data collaboratively collected by first and second devices, once the destination is reached).  
Regarding claim 13, Venkatraman teaches the computer system of claim 11, and Venkatraman also teaches: 
determining, for the first device, a first individual criterion (at least col. 6, lns. 2-6: availability criterion; col. 11, lns. 6-8: battery life criterion; col. 13, lns. 53-55, col. 13, ln. 65 – col. 14, ln. 1, col. 14, lns. 13-15, col. 15, lns. 26-27, lns. 39-40: activity criteria at different points along the route; col. 15, lns. 48-52, col. 15, ln. 59 – col. 16, ln. 17: device criteria); 
determining, for the at least one second device, at least one second individual criterion (at least col. 6, lns. 2-6: availability criterion; col. 11, lns. 6-8: battery life criterion; col. 13, lns. 53-55, col. 13, ln. 65 – col. 14, ln. 1, col. 14, lns. 13-15, col. 15, lns. 26-27, lns. 39-40: activity criteria at different points along the route; col. 15, lns. 48-52, col. 15, ln. 59 – col. 16, ln. 17: device criteria); and 
in response to the determined first individual criterion being the same as the determined at least one second individual criterion, establishing a schedule to evenly distribute the group processing task between the first device and the at least one second device (col. 15, lns. 59-61: subsystems on both devices may be activated/deactivated based on criteria; col. 13, ln. 65 – col. 14, ln. 1: deactivate the GNSS receiver of both devices if GNSS is not a required activity at the present point along the route).  
Regarding claim 14, Venkatraman teaches the computer system of claim 11, and Venkatraman also teaches: 
determining, for the first device, a first individual criterion (at least col. 6, lns. 2-6: availability criterion; col. 11, lns. 6-8: battery life criterion; col. 13, lns. 53-55, col. 13, ln. 65 – col. 14, ln. 1, col. 14, lns. 13-15, col. 15, lns. 26-27, lns. 39-40: activity criteria at different points along the route; col. 15, lns. 48-52, col. 15, ln. 59 – col. 16, ln. 17: device criteria); 
determining, for the at least one second device, at least one second individual criterion (at least col. 6, lns. 2-6: availability criterion; col. 11, lns. 6-8: battery life criterion; col. 13, lns. 53-55, col. 13, ln. 65 – col. 14, ln. 1, col. 14, lns. 13-15, col. 15, lns. 26-27, lns. 39-40: activity criteria at different points along the route; col. 15, lns. 48-52, col. 15, ln. 59 – col. 16, ln. 17: device criteria); and 
in response to the determined first individual criterion being different from the determined at least one second individual criterion, establishing a schedule to unevenly distribute the group processing task between the first device and the at least one second device (at least col. 15, lns. 24-27: “switch…positioning functions to the device among the mobile devices 308 and 309 which is likely to have stronger transceivers and or better capabilities for performing positioning functions”; see also col. 15, lns. 37-40: “better suited”; and col. 16, lns. 5-13: transfer scheduled activities from a mobile device with low battery to another device with sufficient battery).  
Regarding claim 15, Venkatraman teaches the computer system of claim 11, and Venkatraman also teaches:  
P201802175US01Page 32 of 35determining, for the first device, a first target polling interval (col. 13, lns. 20-28 and col. 14, lns. 12-15: “activities may be determined for points [A,] B, C, and D, as well as, for additional points in between these specifically identified points”; col. 14, lns. 21-26: activate GNSS receiver and/or otherwise obtain map data at point C; col. 10, ln. 67 – col. 11, ln. 2: activities determined based on required frequency of sensor readings); 
in response to polling, by the first device, at a first scheduled interval that is less than the determined first target polling interval, collecting the first set of location data associated with the first segment mapping of the route (col. 13, lns. 46-51: obtaining a floor plan activity is assigned to only mobile device 308 (“second device”) while the related subsystems of mobile device 309 (“first device”) are deactivated; and subsequently col. 15, lns. 24-27: “switch…positioning functions to the device among the mobile devices 308 and 309 which is likely to have stronger transceivers and or better capabilities for performing positioning functions”; see also col. 15, lns. 37-40 and col. 16, lns. 5-13; Examiner understands this to mean that the positioning activity may switch from a second device (e.g. device 308) to a first device (e.g. device 309), i.e. the first device (309) collects and stores location data at a lower interval than targeted for the route); and 
replacing, by the first device, a remaining set of location data associated with mapping the complete route, based on the received at least one second set of location data from the at least one second device (col. 13, lns. 44-51 and col. 14, lns. 22-34: obtain floor map and/or assistance/map data by device 308 (“second device”) and share with mobile device 309 (“first device”)).  
Regarding claim 16, Venkatraman teaches the computer system of claim 11, and Venkatraman also teaches: collecting, by the first device, the first set of location data at a first scheduled polling interval that is out-of-phase with a second scheduled polling interval associated with the at least one second set of location data collected by the at least one second device (col. 4, lns. 45-55: activating subsystems in only one of the devices at a time (“out-of-phase”) in order to conserve battery power, reduce redundant processing, optimized usage of resources, etc.; for example, col. 13, lns. 44-51: device 308 obtains a floor map at point A of route 320 while the positioning subsystems of device 309 are deactivated; col. 14, lns. 29-32: device 308 activates positioning subsystems at point C of route 320 while the positioning subsystems of device 309 are deactivated; additionally, col. 15, lns. 24-27, lns. 37-40, and col. 16, lns. 5-12: should it be determined that device 309 becomes better suited than device 308 to perform the positioning task, the task may be switched/reassigned to device 308 and the related subsystems of device 309 deactivated).  
Regarding claim 17, Venkatraman teaches the computer system of claim 11, and Venkatraman also teaches that the group processing task further comprises: 
in response to connecting the first device and the at least one second device, forming a device group to facilitate data transmission and coordination associated with performing global positioning system (GPS) tracking (col. 6, lns. 18-23 and lns. 53-61; col. 11, lns. 23-25: handshaking among devices); 
generating a polling schedule to distribute the group processing task across the formed device group (col. 6, lns. 53-61), wherein the generated polling schedule is based on a number of devices in the formed device group (col. 6, lns. 44-61: initially manage activities between two devices and later, after a third device is discovered, manage activities among three devices), a first criterion of the first device, and at least one second criterion of the at least one second device (at least col. 15, lns. 24-27: “switch…positioning functions to the device among the mobile devices 308 and 309 which is likely to have stronger transceivers and or better capabilities for performing positioning functions”; see also col. 15, lns. 37-40: “better suited”; and col. 16, lns. 5-13: transfer scheduled activities from a mobile device with low battery to another device with sufficient battery); and 
dynamically modifying the generated polling schedule based on detecting at least one change in the number of devices in the formed device group, the first criterion of the first device, and the at least one second criterion of the at least one second device (at least col. 15, lns. 24-27: “switch…positioning functions to the device among the mobile devices 308 and 309 which is likely to have stronger transceivers and or better capabilities for performing positioning functions”; see also col. 15, lns. 37-40: “modify allocation of activities…one of the devices would be better suited”; col. 16, lns. 5-13: transfer scheduled activities from a mobile device with low battery to another device with sufficient battery).  
Regarding claim 18, Venkatraman teaches a computer program product for power-efficient location tracking, comprising: 
one or more computer-readable tangible storage media (see [0012] of Applicant’s disclosure for exclusion of signal per se interpretation) and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor (col. 10, lns. 5-28) to cause the processor to perform a method comprising:  
P201802175US01Page 33 of 35storing, by a first device (e.g. device 309), a first set of location data (Fig. 2, position/motion data 226 in memory 214) associated with a first segment mapping of a route, wherein the stored first set of location data is collected by the first device according to a group processing task (col. 15, lns. 24-27: “switch…positioning functions to the device among the mobile devices 308 and 309 which is likely to have stronger transceivers and or better capabilities for performing positioning functions”; see also col. 15, lns. 37-40 and col. 16, lns. 5-13; Examiner understands this to mean that the positioning activity may switch from a second device (e.g. device 308) to a first device (e.g. device 309), i.e. the first device (309) collects and stores location data); 
receiving, by the first device (e.g. device 309) from at least one second device (e.g. device 308), at least one second set of location data associated with at least one second segment mapping of the route, wherein the received at least one second set of location data is collected by the at least one second device according to the group processing task (col. 13, lns. 44-51 and col. 14, lns. 22-34: obtain floor map and/or assistance/map data by device 308 and share with mobile device 309); and 
mapping, based on combining the collected first set of location data and the received at least one second set of location data, a complete route including the first segment mapping of the route and the at least one second segment mapping of the route (Fig. 3: route of travel 320; Although the route is determined before start of travel, the device(s) obtain location data as the route is being traveled (e.g. col. 5, ln. 40; col. 13, lns. 44-51; col. 14, 12-45). Therefore, Examiner understands that location data for the “complete route” is mapped, using data collaboratively collected by first and second devices, once the destination is reached).  
Regarding claim 20, Venkatraman teaches the computer program product of claim 18, and Venkatraman also teaches the group processing task further comprises: 
in response to connecting the first device and the at least one second device, forming a device group to facilitate data transmission and coordination associated with performing global positioning system (GPS) tracking (col. 6, lns. 18-23 and lns. 53-61; col. 11, lns. 23-25: handshaking among devices); 
generating a polling schedule to distribute the group processing task across the formed device group (col. 6, lns. 53-61), wherein the generated polling schedule is based on a number of devices in the formed device group (col. 6, lns. 44-61: initially manage activities between two devices and later, after a third device is discovered, manage activities among three devices), a first criterion of the first device, and at least one second criterion of the at least one second device (at least col. 15, lns. 24-27: “switch…positioning functions to the device among the mobile devices 308 and 309 which is likely to have stronger transceivers and or better capabilities for performing positioning functions”; see also col. 15, lns. 37-40: “better suited”; and col. 16, lns. 5-13: transfer scheduled activities from a mobile device with low battery to another device with sufficient battery); and 
dynamically modifying the generated polling schedule based on detecting at least one change in the number of devices in the formed device group, the first criterion of the first device, and the at least one second criterion of the at least one second device (at least col. 15, lns. 24-27: “switch…positioning functions to the device among the mobile devices 308 and 309 which is likely to have stronger transceivers and or better capabilities for performing positioning functions”; see also col. 15, lns. 37-40: “modify allocation of activities…one of the devices would be better suited”; col. 16, lns. 5-13: transfer scheduled activities from a mobile device with low battery to another device with sufficient battery).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. (US 9392417 B1).
Regarding claim 2, Venkatraman teaches the method of claim 1, and Venkatraman also teaches:
consuming, by the first device for the first segment mapping of the route, a first portion of a first device battery that is less than a second portion of the first device battery needed for mapping the complete route by the first device (col. 4, lns. 54-55; col. 6, lns. 44-49: by allocating a task to one mobile device, the corresponding functionalities of the other device may be deactivated to conserve battery life. In other words, being deactivated for all or some of the route consumes less power than being active for the whole route). 
Venkatraman also teaches that the controller 211 determines a set of activities based on a desired level of accuracy (col. 10, lns. 57-66) but is silent regarding the level of accuracy achieved by the combined location data from different devices. Hence Venkatraman does not teach “wherein mapping the complete route based on combining the collected first set of location data and the received at least one second set of location data includes a combined accuracy that is at least equal to an accuracy associated with mapping the complete route by the first device.” However, since the set of activities is established based on a desired level of accuracy and the better suited device is assigned the task (col. 15, lns. 24-27, col. 15, lns. 37-40), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the desired level of accuracy was obtained from the combined set of data in order to meet the desired level of accuracy (Venkatraman col. 10, lns. 57-66) while optimizing usage of resources, improving performance, and reducing redundant processing (Venkatraman col. 4, lns. 45-49). 
Regarding claim 12, Venkatraman teaches the computer system of claim 11, and Venkatraman also teaches: 
consuming, by the first device for the first segment mapping of the route, a first portion of a first device battery that is less than a second portion of the first device battery needed for mapping the complete route by the first device (col. 4, lns. 54-55; col. 6, lns. 44-49: by allocating a task to one mobile device, the corresponding functionalities of the other device may be deactivated to conserve battery life. In other words, being deactivated for all or some of the route consumes less power than being active for the whole route).
Venkatraman also teaches that the controller 211 determines a set of activities based on a desired level of accuracy (col. 10, lns. 57-66) but is silent regarding the level of accuracy achieved by the combined location data from different devices. Hence Venkatraman does not teach “wherein mapping the complete route based on combining the collected first set of location data and the received at least one second set of location data includes a combined accuracy that is at least equal to an accuracy associated with mapping the complete route by the first device”. However, since the set of activities is established based on a desired level of accuracy and the better suited device is assigned the task (col. 15, lns. 24-27, col. 15, lns. 37-40), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the desired level of accuracy was obtained from the combined set of data in order to meet the desired level of accuracy (Venkatraman col. 10, lns. 57-66) while optimizing usage of resources, improving performance, and reducing redundant processing (Venkatraman col. 4, lns. 45-49).  
Regarding claim 19, Venkatraman teaches the computer program product of claim 18, and Venkatraman also teaches: consuming, by the first device for the first segment mapping of the route, a first portion of a first device battery that is less than a second portion of the first device battery needed for mapping the complete route by the first device (col. 4, lns. 54-55; col. 6, lns. 44-49: by allocating a task to one mobile device, the corresponding functionalities of the other device may be deactivated to conserve battery life. In other words, being deactivated for all or some of the route consumes less power than being active for the whole route).
Venkatraman also teaches that the controller 211 determines a set of activities based on a desired level of accuracy (col. 10, lns. 57-66) but is silent regarding the level of accuracy achieved by the combined location data from different devices. Hence Venkatraman does not teach “wherein mapping the complete route based on combining the collected first set of location data and the received at least one second set of location data includes a combined accuracy that is at least equal to an accuracy associated with mapping the complete route by the first device”. However, since the set of activities is established based on a desired level of accuracy and the better suited device is assigned the task (col. 15, lns. 24-27, col. 15, lns. 37-40), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the desired level of accuracy was obtained from the combined set of data in order to meet the desired level of accuracy (Venkatraman col. 10, lns. 57-66) while optimizing usage of resources, improving performance, and reducing redundant processing (Venkatraman col. 4, lns. 45-49). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0079622 A1, to Seshadri et al., discloses sharing GPS information between two communicatively connected mobile devices.
US 2012/0079018 A1, to Rottler et al., discloses that an “aware device” (with a particular sensing capability) may share sensed information with a non-aware device (without the sensing capability).
US 10848544 B2, to Pahwa et al., discloses a user device 602 may request and receive map data from a server via a second user device to improve communication efficiency.
US 2015/0004958 A1, to Wang et al., discloses that one device of a group of devices may perform location tracking for the group as a whole.
US 9554239 B2, to Swaminathan et al., discloses delegating tasks among a group of computing devices based on device advantages (e.g. when plugged in) or disadvantages (e.g. low battery) to reduce or eliminate processing redundancies and promote energy savings.
US 2011/0032146 A1, to Halvaara et al., discloses a server that collects positioning assistance data from one device and distributes it to at least one other device.
US 2017/0223508 A1, to Gordon, discloses tracking a user’s geolocation wherein the approach for tracking (such as frequency of determining location) is adjusted based on battery level and power usage.
US 2016/0353241 A1, to Venkataramani et al., discloses conserving power by using different position determining techniques based on battery level and required quality.
US 2019/0281408 A1, to Zhao, discloses changing the GPS polling rate depending on device location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENNA M MOTT/Primary Examiner, Art Unit 3662